Exhibit 10.1
 
INSPIRED BUILDERS, INC.


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT made as of this 1st day of September, by and between
Inspired Builders, Inc., a Nevada corporation, having an office at 233 Wilshire
Boulevard, Suite 830, Santa Monica, CA, 90401  (hereinafter referred to as
"Employer") and Matthew Nordgren, an individual residing at 2651 N. Herwood
#440, Dallas, Texas 75201 (hereinafter referred to as "Employee").


W I T N E S E T H:


WHEREAS, Employer desires to employ Employee as the Chief Executive Officer
(“CEO”); and


WHEREAS, Employee is willing to be employed as the in the manner provided for
herein, and to perform the duties of the CEO upon the terms and conditions
herein set forth;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows:


1.           Employment of the CEO. Employer hereby employs Employee as CEO


2.           Term.


a.           Subject to Section 9 below and further to Section 2(b) below, the
term of this Agreement shall commence upon the execution hereof (the
“Commencement Date”) and expire 3 years from such date (“Initial Term”).  Each
12-month period after the end of the initial term forward during the term hereof
shall be referred to as an “Annual Period.”


b.           Subject to Section 10 below, unless the Board of Directors of the
Company (the "Board") of Employer shall determine to the contrary and shall so
notify Employee in writing on or before the end of the Initial Term or any
Annual Period or unless the Employee notifies Employer in writing thirty (30)
days before the end of the Initial Term or any Annual Period of his desire not
to renew this Agreement, then at the end of either the Initial Term or the
Annual Period, as the case maybe, the term of this Agreement shall be
automatically extended for one (1) additional Annual Period to be added at the
end of the then current term of this Agreement.


3.           Duties. The Employee shall perform those functions generally
performed by persons of such title and position, shall attend all meetings of
the stockholders and the Board when possible and shall perform any and all
related duties and shall have any and all powers as may be prescribed by
resolution of the Board, and shall be available to confer and consult with and
advise the officers and directors of Employer at such times that may be required
by Employer.  Employee shall report directly and solely to the Board.
 
 
-1-

--------------------------------------------------------------------------------

 


4.           Compensation.


(i)  Employee shall be paid $10,000.00 per month.  Employee shall be paid
periodically in accordance with the policies of the Employer during the term of
this Agreement, but not less than monthly.


(ii) Employee is eligible for an annual bonus in stock or cash payable, if any,
which will be determined and paid in accordance with policies set from time to
time by the Board, in its sole discretion.
 
5.           Expenses. Employee shall submit to Employer reasonably detailed
receipts or credit card statements with respect thereto which substantiate the
Employee’s expenses.  Employee shall use his own credit cards and be reimbursed
each month for his business expenses.


6.           Vacation. Employee shall be entitled to receive one week vacation
time during each year of employment upon dates agreed upon by Employer.  Upon
separation of employment, for any reason, vacation time accrued and not used
shall be paid at the salary rate of Employee in effect at the time of employment
separation.


        7.           Secrecy. At no time shall Employee disclose to anyone any
confidential or secret information (not already constituting information
available to the public) concerning (a) internal affairs or proprietary business
operations of Employer or its affiliates or (b) any trade secrets, new product
developments, patents, programs or programming, especially unique processes or
methods (c) research done on behalf of company (d) contracts and meetings on
behalf of company (e) financial information of the company.


                8.           Covenant Not to Compete. Employee will not, at any
time, anywhere in the areas where Employer does business during the term of this
Agreement, and for one (1) year thereafter, either directly or indirectly,
engage in, with or for any enterprise, institution, whether or not for profit,
business, or company, competitive with the business of Employer as such business
may be conducted on the date thereof, as a creditor, guarantor, or financial
backer, stockholder, director, officer, consultant, advisor, employee, member,
inventor, producer, director, or otherwise of or through any corporation,
partnership, association, sole proprietorship or other entity; provided, that an
investment by Employee, his spouse or his children is permitted if such
investment is not more than five percent (5%) of the total debt or equity
capital of any such competitive enterprise or business and further provided that
said competitive enterprise or business is a publicly held entity whose stock is
listed and traded on an international or national stock exchange.
 
 
-2-

--------------------------------------------------------------------------------

 


9.           Termination.


a.           Termination by Employer
 
(i)           Employer may terminate this Agreement immediately for Cause.  For
purposes hereof, "Cause" shall mean (A) engaging by the Employee in conduct that
constitutes activity in competition with Employer; (B) the conviction of
Employee for the commission of a felony against the Employer; and/or (C) the
habitual abuse of alcohol or controlled substances.   In no event shall alleged
incompetence of Employee in the performance of Employee's duties be deemed
grounds for termination for Cause.


(ii)          This Agreement shall automatically terminate upon the death of
Employee, except that Employee's estate shall be entitled to receive any amount
accrued under Section 4 for the period prior to Employee's death and any other
amount to which Employee was entitled of the time at his death.


b.           Termination by Employee or Employer without Cause


(i)           Employee or Employer shall have the right to terminate Employee’s
employment under this Agreement upon thirty (30) days' notice to either party.


 
10.
Consequences of Breach by Employer;

Employment Termination


a.           If this Agreement is terminated pursuant to Section 9(b)(i) hereof,
or if Employer shall terminate Employee's employment under this Agreement in any
way that is a breach of this Agreement by Employer, the following shall apply:


(i)           Employee shall be entitled to payment of any previously declared
bonus and compensation as provided in Section 4 above.


b.           In the event that Employee’s employment is terminated for any of
the following (i) for cause as set forth in Section 9(a)(i) of this Agreement,
(ii) the expiration of the term of this Agreement, or (iii) resignation by the
Employee in accordance with Section 9(b)(i), then the provisions of Section 8
shall apply to Employee.
 
 
-3-

--------------------------------------------------------------------------------

 


11.         Remedies. Employer recognizes that because of Employee's special
talents, stature and opportunities in the industry, in the event of termination
by Employer hereunder (except under Section 9(a)(i) or (ii), or in the event of
termination by Employee under Section 9(b)(i) before the end of the agreed
term), the Employer acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exercisability of rights constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts' Employee might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement.


12.         Excise Tax. In the event that any payment or benefit received or to
be received by Employee in connection with a termination of his employment with
Employer would constitute a "parachute payment" within the meaning of Internal
Revenue Code Section 280G or any similar or successor provision to 280G and/or
would be subject to any excise tax imposed by Internal Revenue Code Section 4999
or any similar or successor provision then Employer shall assume all liability
for the payment of any such tax and Employer shall immediately reimburse
Employee on a "grossed-up" basis for any income taxes attributable to Employee
by reason of such Employer payment and reimbursements.
 
13.         Arbitration. Any controversies between Employer and Employee
involving the construction or application of any of the terms, provisions or
conditions of this Agreement, save and except for any breaches arising out of
Sections 7 and 8 hereof, shall on the written request of either party served on
the other be submitted to arbitration.  Such arbitration shall comply with and
be governed by the rules of the American Arbitration Association.  An
arbitration demand must be made within one (1) year of the date on which the
party demanding arbitration first had notice of the existence of the claim to be
arbitrated, or the right to arbitration along with such claim shall be
considered to have been waived.  An arbitrator shall be selected according to
the procedures of the American Arbitration Association.  The cost of arbitration
shall be borne by the losing party unless the arbitrator shall determine
otherwise.  The arbitrator shall have no authority to add to, subtract from or
otherwise modify the provisions of this Agreement, or to award punitive damages
to either party.


14.         Attorneys' Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which he may be entitled.
 
 
-4-

--------------------------------------------------------------------------------

 
 
15.         Entire Agreement; Survival. This Agreement contains the entire
agreement between the parties with respect to the transactions contemplated
herein and supersedes, effective as of the date hereof any prior agreement or
understanding between Employer and Employee with respect to Employee's
employment by Employer. The unenforceability of any provision of this Agreement
shall not effect the enforceability of any other provision.  This Agreement may
not be amended except by an agreement in writing signed by the Employee and the
Employer, or any waiver, change, discharge or modification as sought.  Waiver of
or failure to exercise any rights provided by this Agreement and in any respect
shall not be deemed a waiver of any further or future rights.  The provisions of
Sections 4, 7, 8, 9(a)(ii), 10, 11, 12, 13, 14, 16, 17, 18 and 19 shall survive
the termination of this Agreement.


16.         Assignment. This Agreement shall not be assigned to other parties.


17.         Governing Law. This Agreement and all the amendments hereof, and
waivers and consents with respect thereto shall be governed by the internal laws
of the State of California, without regard to the conflicts of laws principles
thereof.


18.         Notices. All notices, responses, demands or other communications
under this Agreement shall be in writing and shall be deemed to have been given
when


a.           delivered by hand;
b.           sent be telex or telefax, (with receipt confirmed), provided that a
copy is mailed by registered or certified mail, return receipt requested; or
c.           received by the addressee as sent by express delivery service
(receipt requested) in each case to the appropriate addresses, telex numbers and
telefax numbers as the party may designate to itself by notice to the other
parties:


 
(i)
if to the Employer:

9595 Wilshire Blvd. #440
Beverly Hills, CA 90212
Telephone:  (310) 795-2919
 
 
-5-

--------------------------------------------------------------------------------

 



 
Copy to:
Szaferman, Lakind, Blumstein & Blader, P.C.

101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648
Attention: Gregg Jaclin, Esq.
Telefax: (732) 577-1188
Telephone: (732) 409-1212



 
(ii)
if to the Employee:



Matthew Nordgren
2651 N. Harwood, #440
Dallas, Texas 75210
                            Telephone: (214) 605-2779
 
19.           Severability of Agreement. Should any part of this Agreement for
any reason be declared invalid by a court of competent jurisdiction, such
decision shall not affect the validity of any remaining portion, which remaining
provisions shall remain in full force and effect as if this Agreement had been
executed with the invalid portion thereof eliminated, and it is hereby declared
the intention of the parties that they would have executed the remaining
portions of this Agreement without including any such part, parts or portions
which may, for any reason, be hereafter declared invalid.
 
 
-6-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first
above written.


INSPIRED BUILDERS, INC.


/s/ Matthew Nordgren                                        
By:   Matthew Nordgren
Title: Chief Executive Officer
 
EMPLOYEE
 
/s/ Matthew Nordgren                                        
Matthew Nordgren
By: Matthew Nordgren, individually
 
-7-


--------------------------------------------------------------------------------